UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-4022


UNITED STATES OF AMERICA,

                    Plaintiff − Appellee,

             v.

ROBERT BLACK, a/k/a Kareem Banks, a/k/a Nino Black, a/k/a Black,

                    Defendant – Appellant.


Appeal from the United States District Court for the District of South Carolina, at
Charleston. David C. Norton, District Judge. (2:16−cr−00054−DCN−9)


Argued: December 8, 2021                                          Decided: April 26, 2022


Before WILKINSON, KING, and DIAZ, Circuit Judges.


Vacated and remanded by unpublished opinion. Judge Diaz wrote the opinion, in which
Judge Wilkinson and Judge King joined.


ARGUED: Howard Walton Anderson III, LAW OFFICE OF HOWARD W.
ANDERSON III, LLC, Pendleton, South Carolina, for Appellant. Andrew Robert de Holl,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston, South Carolina, for
Appellee. ON BRIEF: M. Rhett DeHart, Acting United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
DIAZ, Circuit Judge:

       Robert Black appeals his sentence for conspiracy to commit sex trafficking, in

violation of 18 U.S.C. § 1594(c). Black pleaded guilty, and the district court sentenced

him to 240 months in prison with a lifetime of supervised release. He now contends, among

other things, that the district court procedurally erred by failing to address his nonfrivolous

mitigation evidence. We agree. For that reason alone, we vacate Black’s sentence and

remand for resentencing. Because Black seeks no other relief, we decline to reach his

remaining claims.



                                              I.

                                              A.

       A grand jury indicted Black and nine other defendants for their roles in a multistate

sex-trafficking operation. Black pleaded guilty to one count of conspiracy to commit sex

trafficking, which included trafficking minors.

       Black’s presentence investigation report described his disturbing abuse of five

victims, including K.S. K.S. was only 16 when Black began trafficking her. Over three

years, he beat her, forced her to engage in commercial sex acts, fed her powder cocaine,

impregnated her, and then forced her to have a clandestine abortion. The evidence of

Black’s crimes against K.S., another minor, and three adults were detailed in codefendant

and victim statements, police reports, online advertisements from escort websites, and

social media posts (including Black’s own).



                                              2
       The presentence investigation report calculated base offense levels for each of

Black’s five victims. See U.S.S.G. §§ 2G1.1(d), 2G1.3(d) (instructing that, when an

offense under the Guideline involves multiple victims, we calculate offense levels as

though the prohibited sexual conduct against each victim “had been contained in a separate

count of conviction”). His total offense level was 35—the product of the greatest victim-

specific offense level (34 as to K.S.), a four-level enhancement for the number of victims,

and a three-level reduction for acceptance of responsibility. With a criminal history

category of III, Black’s advisory Guidelines range was 210 to 262 months’ imprisonment.

The report also recommended eleven special supervised-release conditions to accompany

the mandatory and standard conditions.

                                             B.

       Before sentencing, Black filed a memorandum arguing for a downward variance.

Black first posited that his criminal history category of III “substantially overstate[d]” his

past crimes. J.A. 54. His record consisted of low-level drug offenses, misdemeanors, and

probation violations.

       Black’s memorandum then detailed his troubled childhood. Black grew up in a

broken home plagued by addiction, without parental guidance or support. His parents were

alcoholics. His father was rarely home, and when he was home, he would beat Black.

Black “struggled to have the bare necessities of food and second hand clothing.” J.A. 58.

And “[a]fter his father moved out completely, he and his siblings lived on welfare.” Id.

       Black’s sister served a maternal role because of their mother’s alcoholism. But as

a young man, he saw his sister prostitute herself to support the family and become addicted

                                              3
to crack cocaine and other drugs.         His sister’s behavior turned “irrational” and

“frightening,” and she would take things from the home to sell for drugs. Id. Because of

this, Black witnessed social services remove his nephew (and codefendant), Tremel Black,

from their home and place him in foster care.

      Black fared no better as he entered adulthood. He dropped out of school in tenth

grade after enduring years of bullying. At fifteen, he left home and lived on the streets.

He was “depressed” and “hopeless.” J.A. 59. His “poverty, loss of his family and lack of

[life] skills” “overwhelmed” him.   Id. Eventually, he turned to drugs and alcohol, met

several women, and had four children. 1

      Black’s sentencing memorandum also described his efforts at rehabilitation. While

awaiting sentencing, Black pursued mental health treatment and studied to obtain his GED.

He participated in group counseling, and his counselors said he was committed to the

group’s work. He also completed several programs, including the Turning Leaf Program

and the Mental Health Group – Coping Skills and Education Group. He submitted letters

and certificates related to these programs with his memorandum.

      Given Black’s childhood trauma, his rehabilitation efforts, and his role as a father,

he argued that a sentence below the Guidelines range would “be sufficient, but no greater

than necessary to achieve the purposes of sentencing.” J.A. 62.




      These children are now adults. But Black also has two young children with his
      1

common law wife, both of whom he helped raise before his arrest in this case.

                                            4
                                             C.

       At the sentencing hearing, the district court adopted the presentence investigation

report’s factual findings. It then heard from the government, K.S., and Black. The

government asked for a sentence on the upper end of the Guidelines range. Black’s counsel

elaborated on the sentencing memorandum, discussing Black’s childhood, his drug

addiction, his rehabilitation efforts, and his remorse. Counsel again requested a downward

variance.

       When Black spoke, he apologized “to the Court, to the police officers that arrested

[him], [and] to the community,” and said “that [he] allowed [his] addiction to take control

of [him].” J.A. 180. He said, “I got two kids out there, and it’s been 19 months already

that I ain’t seen them. And they got to grow up now without me for awhile.” Id. He

continued, “I don’t want my daughters to go out there and go through the situation that

[K.S.] went through. I just apologize.” J.A. 181.

       After hearing the government’s response to Black’s presentation, which pushed

back on Black’s assertion that addiction motivated his offense, the district court analyzed

the statutory sentencing factors. It emphasized Black’s violence against K.S. and his

criminal history, noting “[h]e’s offense level three, he’s been around the block, he’s 45

years old when this was going around, he . . . didn’t learn his lesson by then, he’s not going

to learn.” J.A. 183.

       As for Black’s mitigation evidence, the district court addressed only his claim that

addiction drove his crimes. It said it viewed his “drug addiction” as “an excuse as opposed

to a condition,” observing that Black’s prior drug convictions were for marijuana, and it

                                              5
had “yet to see a marijuana addict do this kind of thing.” J.A. 184. The court also suggested

it didn’t “make any sense” that someone who was “drug addled” could be so “successful”

in this conspiracy. J.A. 183–84.

       Ultimately, the district court sentenced Black to 240 months in prison with a lifetime

of supervised release. The court imposed the mandatory and standard supervised-release

conditions.     It also ordered—without explanation—the eleven special conditions the

probation office recommended in Black’s presentence investigation report. 2

       This appeal followed.



                                             II.

       Black raises several issues on appeal. Among them, he contends his sentence is

procedurally unreasonable because the district court failed to address his nonfrivolous

mitigation evidence.     We agree, so we vacate Black’s sentence and remand for

resentencing.

       Given our disposition, we decline to reach Black’s other arguments. In broad

strokes, he claims that the district court failed to address objections to the presentence

investigation report, that it procedurally erred by imposing the eleven special supervised-


       2
        After the district court issued an order on the proper base offense level for Black’s
codefendants, Black moved for resentencing, believing the order altered his offense level,
too. The court granted Black’s motion. After another hearing, it issued the same sentence.
The court later clarified that its original order didn’t apply to defendants who—like
Black—trafficked minors. Some issues Black raises on appeal stem from his second
sentencing hearing. But we don’t reach those claims, so we find it unnecessary to unpack
that complicated posture here.

                                             6
release conditions without an adequate explanation, and that some of those conditions are

unconstitutional. Black may raise these issues with the district court on remand. Our

decision creates a blank slate for Black to assert his objections to the presentence report (if

he so chooses) and for the court to explain the need for special supervised-release

conditions. Black may also press any constitutional concerns with those conditions at that

time.

                                              A.

        We review all sentences for abuse of discretion. Gall v. United States, 552 U.S. 38,

51 (2007). Sentences must be both procedurally and substantively reasonable. Id. A

district court commits procedural error if it, among other things, “fail[s] to consider the

§ 3553(a) factors . . . or fail[s] to adequately explain the chosen sentence.” Id. We’ll

vacate a procedurally unreasonable sentence unless the district court’s error was harmless.

United States v. Lewis, 958 F.3d 240, 243 (4th Cir. 2020).

        A district court commits procedural error when it fails to address a defendant’s

nonfrivolous mitigation arguments. See, e.g., id. at 244; United States v. Ross, 912 F.3d

740, 744–45 (4th Cir. 2019). At the very least, a district court must “put on the record its

consideration of . . . [a defendant’s] non-frivolous arguments for a lower sentence [and]

explain its rejection of those arguments.” United States v. Webb, 965 F.3d 262, 272 (4th

Cir. 2020).   When a court fails to give “specific attention” to such evidence, we can only

“guess at the district court’s rationale, searching the record for statements by the

Government or defense counsel or for any other clues that might explain a sentence.”



                                              7
United States v. Blue, 877 F.3d 513, 521 (4th Cir. 2017) (cleaned up). This we’ve rightly

declined to do.

                                              B.

       The district court gave no indication at sentencing that it considered Black’s

mitigation evidence. So its explanation of Black’s sentence doesn’t “allow for meaningful

appellate review.” Lewis, 958 F.3d at 243 (quoting Gall, 552 U.S. at 50). True, the court

discussed why it wasn’t moved by Black’s argument that addiction motivated his crimes.

But this wasn’t the “central thesis” of his mitigation case. See id. at 245 (finding procedural

error where the district court “discussed and discredited the two letters describing Lewis

as a hardworking family man” but didn’t “address separately the central thesis of Lewis’[s]

argument, that his role as a working father should be considered” (cleaned up)).

       The district court neglected swaths of evidence about Black’s family history, mental

health, paternal role, and rehabilitation efforts. The court’s failure to even acknowledge

this evidence on the record is procedural error. See, e.g., id.; Webb, 965 F.3d at 271.

       The government’s arguments are unavailing. It submits that “a sentencing judge

may reject without discussion ‘stock [mitigation] arguments’ that are made as a matter of

routine” and claims Black’s evidence is of that sort. Appellee’s Br. at 28 (quoting United

States v. Lewis, 494 F. App’x 372, 374 (4th Cir. 2012) (per curiam)). We disagree.

       Regrettably, it’s true that many criminal defendants have experienced childhood

traumas, suffer from various mental health and addiction issues, and have children that

must grow up without them while they serve time. But sentencing courts are charged with

conducting individualized assessments in each case to account for the boundless array of

                                              8
circumstances that might have informed a defendant’s poor choices. Cf. Gall, 552 U.S. at

50 (requiring district judges to “make an individualized assessment based on the facts

presented”).

       Black’s mitigation evidence exceeded mere platitudes about a troubled childhood.

As we’ve discussed, his sentencing memorandum and his counsel’s presentation were

comprehensive. And we won’t trivialize Black’s experiences by calling them “stock” or

“routine.”

       Nor are we confident that the district court’s error was harmless. “To establish

harmless error, the government bears the burden of demonstrating that the district court’s

explicit consideration of the defendant’s arguments would not have affected the sentence

imposed.” Lewis, 958 F.3d at 245 (cleaned up). The government can’t meet that burden

here, where “nothing in the record explicitly indicates that [the district court] would have

imposed the same sentence regardless of whether it [expressly] considered any specific

mitigation factors.” United States v. Patterson, 957 F.3d 426, 440 (4th Cir. 2020) (rejecting

the government’s claim of harmless error even under the more deferential standards we

apply to revocation sentences).

       What’s more, Black contested factors on which the district court expressly relied.

For example, Black argued his criminal history score substantially overstated his past

crimes, which he says were low-level and consistent with drug addiction. But without

acknowledging this argument, the district court insisted Black’s category III label meant

“he’s been around the block,” and if he hasn’t “learn[ed] his lesson by [now], he’s not

going to learn.” J.A. 183. On this record, we can’t know whether the district court’s view

                                             9
of Black’s criminal history would change if it were to consider his mitigation arguments,

or how that might affect his sentence.

       It may well be that, on remand, the district court decides the same sentence is

appropriate. But absent express consideration of Black’s mitigation evidence, we can’t

“say with any fair assurance” that will be the case. United States v. Lynn, 592 F.3d 572,

585 (4th Cir. 2010) (cleaned up). We therefore vacate the district court’s sentence and

remand for resentencing.

                                                      VACATED AND REMANDED




                                           10